                                                                                      JS-6


1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
     RONALD RHEE,                                   Case No. 2:18-CV-5461-VBF (LAL)
12
13                       Petitioner,
                                                    JUDGMENT
14                  v.
15
     JOSIE GASTELO,
16
                         Respondent.
17
18          Final judgment is hereby entered in favor of the respondent and against
19
     petitioner Ronald Rhee.
20
            IT IS SO ADJUDGED.
21
22
23   DATED: June 30, 2021                              /s/ Valerie Baker Fairbank   .
                                                 HONORABLE VALERIE BAKER FAIRBANK
24                                               SENIOR UNITED STATES DISTRICT JUDGE
25
26
27
28




                                                   -1-
